DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, last 2 lines, the claim language pertaining to “tube element cover” is not further limiting. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014155609 A1 (WO’609 – translation attached and relied upon below).
With respect to claim 1, WO’609 teaches a battery module (Figure 11) comprising:
a battery pack (31);
a tube element (33, 34) accommodating a flow of a cooling medium for cooling the battery pack (31); and a tube element cover/(joint (61)) (Figure 13) surrounding the tube element (33) in a section in which a path of the tube element (33) is bent or the tube element is discontinuously connected (as illustrated) (page 5, last 17 lines).
With respect to claim 2, WO’609 teaches wherein the section in which the tube element (33) is discontinuously connected comprises a section in which a flow of the cooling medium is split or flows of the cooling medium is joined together - (tube element (33) is joined together with tube element (43) via coupling means or joint (61)) (as illustrated).
With respect to claim 3, WO’609 teaches wherein the tube element cover/(joint (61)) is formed on an outer side of the tube element connected to a connection tank/(heat exchange device) for forming a branch point (i.e. inlet and outlet connected to heat exchange device) or confluence point of the cooling medium.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 102347509 A (CN’509 – translation attached and relied upon below).
With respect to claim 1, WO’509 teaches a battery module (Figure 15) comprising:
a battery pack (1);
a tube element (51) accommodating a flow of a cooling medium for cooling the battery pack (1); and a tube element cover (53) surrounding the tube element (51) in a section in which a path of the tube element (51) is bent or the tube element is discontinuously connected (as illustrated).
With respect to claim 2, WO’509 teaches wherein the section in which the tube element (51) is discontinuously connected comprises a section in which a flow of the cooling medium is split or flows of the cooling medium is joined together - (tube elements (51) are joined together via coupling means or joint (53)) (as illustrated).
With respect to claim 3, WO’509 teaches wherein the tube element cover (53) is formed on an outer side of the tube element (51) connected to a connection tank (52) for forming a branch point or confluence point of the cooling medium (as illustrated).

Claims 1-9, 11-13, 19 and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2017/0346146 A1).
With respect to claim 1, Kim teaches a battery module (Abstract) comprising:
a battery pack (para. [0040]);
a tube element (Figure 6, C1) accommodating a flow of a cooling medium for cooling the battery pack; and a tube element cover (13) surrounding the tube element (C1) in a section in which a path of the tube element (C1) is bent/split or the tube element is discontinuously connected (as illustrated).
With respect to claim 2, Kim teaches wherein the section in which the tube element is discontinuously connected comprises a section in which a flow of the cooling medium is split (i.e. where the flow is split from h1 to h2) (as illustrated) or flows of the cooling medium is joined together.
With respect to claim 3, Kim teaches wherein the tube element cover (13) is formed on an outer side of the tube element (C1) connected to a connection tank (11) for forming branch point or confluence point of the cooling medium (as illustrated – and same as instant Figure 6).
With respect to claim 4, Kim teaches wherein the battery module comprises:
a first cooling tube (C1) formed at a first level (h1) on a bottom of the battery module to cool a first group of battery packs;
a second cooling tube (C2) formed at a second level (h2) higher than the first level (h1) to cool a second group of battery packs;
a third cooling tube (C3) formed at a third level higher (h3) than the first level (h1) to cool a third group of battery packs;
a front connector (D1 – similar to instant D1) connecting the first (C1) and second (C2) cooling tubes to each other; and
a rear connector (D2 – similar to instant D2) connecting the first (C1) and third (C3) cooling tubes to each other,
wherein the tube element cover (13) is formed on at least one of tube elements which form the first (C1) (as illustrated) to third cooling tubes, the front connector (D1) (as illustrated), and the rear connector.
With respect to claim 5, Kim teaches wherein the tube element cover (13) comprises:
a first tube element cover (13) formed on the front connector (D1), and
a second tube element cover (S1) formed on the rear connector (D2) – same as instant Figure 6.
With respect to claim 6, Kim teaches wherein the first tube element cover (13) is formed on an outer side of a tube element connected to one of first (11) and second connection tanks of the front connector (D1) which are formed at the first (h1) and second levels.
With respect to claim 7, Kim teaches wherein the first tube element cover (13) extends in one direction in parallel with a tube element (tube portion between elements 11 and 12) from a connection position of the tube element (C1) at which the tube element (C1) is connected to the first connection tank (11).
With respect to claim 8, Kim teaches wherein the second tube element cover (S1) is formed on an outer side of a tube element (S2) connected to one of third (21) and fourth connection tanks (22) of the rear connector (D2) which are formed at the first (h1) and third levels (h3) – same as instant Figure 6.
With respect to claim 9, Kim teaches wherein the second tube element cover (S1) extends in a bent direction in parallel with a tube element (S2) connected to the third connection tank (21) – same as instant Figure 6.
With respect to claim 11, Kim teaches wherein the first cooling tube (C1) comprises a longitudinal portion extending in parallel with the second cooling tube (C2) and a transverse portion extending in parallel with the third cooling tube (C3) (as illustrated), and
the tube element cover comprises third tube element covers/(fixing blocks (FB) – not numbered in the transverse direction, similar to illustrated block (FB)) formed on both sides of the transverse portion (as illustrated).
With respect to claim 12, Kim teaches wherein the third tube element covers/(fixing blocks – not numbered, similar to illustrated block (FB)) are formed to cover a tube element (C11) of the first cooling tube (C11) which is bent to turn back the flow of the cooling medium in a length direction of the transverse portion (as illustrated).
With respect to claim 13, Kim teaches wherein the third tube element covers/(fixing blocks – not numbered, similar to illustrated block (FB)) are used to cover an inner tube element (C12) arranged in a relatively inner region in a bent direction of the first cooling tube (C1) and an outer tube element (C11) arranged in a relatively outer region in the bent direction of the first cooling tube (C1).
With respect to claim 19, Kim teaches further comprising a binder (Figure 6, FB) provided in a straight section in which the path of the tube element (C1) extends in a direction and comprising a jig groove so as to be coupled to outer sides of the tube element (C11) and another tube element (C12) extending in parallel with the tube element (C11) and fix positions of the tube elements (C11 & C12),
wherein the binder (FB) and the tube element cover (D1) are arranged at a distance from each other (as illustrated).
With respect to claim 21, Kim teaches wherein the tube element (C1) and tube element cover (13) are embedded in a lower housing (Figure 2, P1), and
the lower housing (P1) is coupled to an upper housing (Figure 1, U) in mutually-facing directions in a state in which an accommodation space in which the battery pack is accommodated is defined between the lower housing (P1) and the upper housing (U) (para. [0051]).
With respect to claim 22, Kim teaches wherein the tube element cover (13) is not exposed at a top surface and a bottom surface of the lower housing (Figure 1).
With respect to claim 23, Kim teaches wherein the top surface of the lower housing (Figure 2, P1) defines the accommodation space in which the battery pack is accommodated, and provides a support surface for the battery pack, and
the bottom surface of the lower housing (P1) provides a support surface of the battery module (para. [0051]).
With respect to claim 24, Kim teaches wherein the tube element cover (153) and the lower housing (121) are formed of a same metallic material/stainless steel (para. [0054]).

Claims 1-9, 11-13, 15, 17-19 and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018070675 A1 (hereinafter WO’675 – translation attached and relied upon below).
With respect to claim 1, WO’675 teaches a battery module (Abstract) comprising:
a battery pack (page 1);
a tube element (Figure 6, 171) accommodating a flow of a cooling medium for cooling the battery pack; and a tube element cover (153) surrounding the tube element (171) in a section in which a path of the tube element (171) is bent/split or the tube element is discontinuously connected (as illustrated).
With respect to claim 2, WO’675 teaches wherein the section in which the tube element is discontinuously connected comprises a section in which a flow of the cooling medium is split (i.e. where the flow is split from h1 to h2) (as illustrated) or flows of the cooling medium is joined together.
With respect to claim 3, WO’675 teaches wherein the tube element cover (153) is formed on an outer side of the tube element (171) connected to a connection tank (151) for forming branch point or confluence point of the cooling medium (as illustrated – and same as instant Figure 6).
With respect to claim 4, WO’675 teaches wherein the battery module comprises:
a first cooling tube (171) formed at a first level (h1) on a bottom of the battery module to cool a first group of battery packs;
a second cooling tube (172) formed at a second level (h2) higher than the first level (h1) to cool a second group of battery packs;
a third cooling tube (173) formed at a third level higher (h3) than the first level (h1) to cool a third group of battery packs;
a front connector (150) connecting the first (171) and second (172) cooling tubes to each other; and
a rear connector (160) connecting the first (171) and third (173) cooling tubes to each other,
wherein the tube element cover (153) is formed on at least one of tube elements which form the first (171) (as illustrated) to third cooling tubes, the front connector (150) (as illustrated), and the rear connector.
With respect to claim 5, WO’675 teaches wherein the tube element cover (153) comprises:
a first tube element cover (153) formed on the front connector (150), and
a second tube element cover (163A) formed on the rear connector (160) – same as instant Figure 6.
With respect to claim 6, WO’675 teaches wherein the first tube element cover (153) is formed on an outer side of a tube element connected to one of first (151) and second (152) connection tanks of the front connector (150) which are formed at the first (h1) and second levels – “a tube element” is the tube piece that extends between (151) and (152) (Figure 6).
With respect to claim 7, WO’675 teaches wherein the first tube element cover (153) extends in one direction in parallel with a tube element from a connection position of the tube element (171) at which the tube element (171) is connected to the first connection tank (151) – “a tube element” is the tube piece that extends between (151) and (152) (Figure 6).
With respect to claim 8, WO’675 teaches wherein the second tube element cover (163A) is formed on an outer side of a tube element (163) connected to one of third (161) and fourth (162) connection tanks of the rear connector (160) which are formed at the first (h1) and third levels (h3) – same as instant Figure 6.
With respect to claim 9, WO’675 teaches wherein the second tube element cover (163A) extends in a bent direction in parallel with a tube element connected to the third connection tank (161) – same as instant Figure 6.
With respect to claim 11, WO’675 teaches wherein the first cooling tube (171) comprises a longitudinal portion extending in parallel with the second cooling tube (172) and a transverse portion extending in parallel with the third cooling tube (173) (as illustrated), and
the tube element cover comprises third tube element covers/(fixing blocks – not numbered, similar to illustrated block (180)) formed on both sides of the transverse portion (as illustrated).
With respect to claim 12, WO’675 teaches wherein the third tube element covers are formed to cover a tube element (171) of the first cooling tube (171) which is bent to turn back the flow of the cooling medium in a length direction of the transverse portion (as illustrated in Figure below).
With respect to claim 13, WO’675 teaches wherein the third tube element covers are used to cover an inner tube element (171B) arranged in a relatively inner region in a bent direction of the first cooling tube (171), and an outer tube element (171A) arranged in a relatively outer region in the bent direction of the first cooling tube (171) (as illustrated below).
With respect to claim 15, WO’675 teaches wherein each of the third tube element covers comprises an inner portion and an outer portion which respectively cover the inner tube element (171B) and the outer tube element (171A), and the inner portion extends more than the outer portion in the length direction of the longitudinal portion (as illustrated below).

    PNG
    media_image1.png
    519
    811
    media_image1.png
    Greyscale

With respect to claim 17, WO’675 teaches wherein each of the third tube element covers/(fixing blocks – not numbered, similar to illustrated block (180)) comprises first and second cover members which are coupled to each other in mutually-facing directions with a tube element of the first cooling tube being therebetween (as illustrated).
With respect to claim 18, WO’675 teaches wherein the first and second cover members/(of fixing blocks – not numbered, similar to illustrated block (180)) are fitted to each other to form a stepped interface between the first and second cover members (as illustrated).
With respect to claim 19, WO’675 teaches further comprising a binder (180) provided in a straight section in which the path of the tube element (171) extends in a direction and comprising a jig groove so as to be coupled to outer sides of the tube element (171A) and another tube element (171B) extending in parallel with the tube element (171A) and fix positions of the tube elements (171a & 171B),
wherein the binder (180) and the tube element cover (153) are arranged at a distance from each other (as illustrated).
With respect to claim 21, WO’675 teaches wherein the tube element (171) and tube element cover (153) are embedded in a lower housing (Figure 2, 121), and
the lower housing (121) is coupled to an upper housing (110) in mutually-facing directions in a state in which an accommodation space in which the battery pack is accommodated is defined between the lower housing (121) and the upper housing (110).
With respect to claim 22, WO’675 teaches wherein the tube element cover (153) is not exposed at a top surface and a bottom surface of the lower housing (Figure 1).
With respect to claim 23, WO’675 teaches wherein the top surface of the lower housing (Figure 2, 121) defines the accommodation space in which the battery pack is accommodated, and provides a support surface for the battery pack, and
the bottom surface of the lower housing (121) provides a support surface of the battery module.
With respect to claim 24, WO’675 teaches wherein the tube element cover (153) and the lower housing (121) are formed of a same metallic material/molten aluminum.

Claims 1-9, 11-13, 17-19 and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018070674 A1 (hereinafter WO’674 – translation attached and relied upon below).
Since WO’674 is similar to WO’675, then the detailed rejection of the claims is a duplicate of that set forth above under section 9.

Claims 1-9, 11-13, 17-19 and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018074686 A1 (hereinafter WO’686 – translation attached and relied upon below).
Since WO’686 is similar to WO’675, then the detailed rejection of the claims is a duplicate of that set forth above under section 9.

Claims 1-9, 11-13, 17-19 and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KR 20180042018 A (hereinafter KR’018 – translation attached and relied upon below).
Since KR’018 is similar to WO’675, then the detailed rejection of the claims is a duplicate of that set forth above under section 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018070675 A1.
With respect to claim 10, WO’675 discloses all claim limitations as set forth above but fails to teach wherein the second tube element cover (163A) has an extension length of 5 mm or more along a straight portion of the tube element (163), the straight portion extending in one direction from an end point at which a bent portion of the tube element ends. However, change in size/proportion or shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04 IV A (size/proportion) MPEP 2144.04 IV B (Shape).
With respect to claim 14, WO’675 teaches wherein each of the third tube element covers/(fixing blocks – not numbered, similar to illustrated block (180)) comprises an inner portion and an outer portion which respectively cover the inner tube element (171B) and the outer tube element (171A).  WO’675 fails to teach wherein each of the inner portion and the outer portion has an extension length of 5 mm or more in the length direction of the transverse portion from an end point at which a bent portion of the inner tube element or the outer tube element ends.  However, change in size/proportion or shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04 IV A (size/proportion) MPEP 2144.04 IV B (Shape).
With respect to claim 20, WO’675 discloses all claim limitations as set forth above but fails to teach wherein the binder and the tube element cover has a clearance in the direction within a range of 5 mm or more. However, change in size/proportion or shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04 IV A (size/proportion) MPEP 2144.04 IV B (Shape).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							7/27/2022Primary Examiner, Art Unit 1725